     Case 5:17-cv-02066-JGB-SP Document 34-2 Filed 10/02/18 Page 1 of 10 Page ID #:241



 1     LAW OFFICES OF STUART E. FAGAN
       STUART E. FAGAN, Cal. State Bar No. 152732
 2     P.O. Box 365
       Wheaton, Illinois 60187
 3     Telephone: (858) 220-9601
       Email: fairhousinglawyer@sbcglobal.net
 4
       Attorneys for Plaintiffs
 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9
                                       EASTERN DIVISION
10

11
       WILLIAM ROMAN; DESIREE           )        No. 5:17-CV-02066-JGB-SP
12     ACOSTA; and D.R., N.R., J.R., A.R.,
                                        )
       and J.R., minors, by and through their
                                        )        PLAINTIFFS’ STATEMENT OF
13     general guardian, DESIREE        )        UNDISPUTED FACTS IN
       ACOSTA; DIEGO SANDOVAL;          )        SUPPORT OF PLAINTIFFS’
14     RENEE SANDOVAL; A.G., a minor,   )        MOTION FOR PARTIAL
       by and through her general guardian,
                                        )        SUMMARY JUDGMENT, OR,
15     RENEE SANDOVAL; CATHERINE        )        IN THE ALTERNATIVE, FOR
       MICHELLE PEREZ; I.A. and S.A.,   )        SUMMARY ADJUDICATION
16     minors, by and through their general
                                        )        OF THE ISSUES
       guardian, CATHERINE MICHELLE     )        ___________________________
17     PEREZ,                           )
                                        )        Judge:      Jesus G. Bernal
18           Plaintiffs,                )        Date:       November 5, 2018
                                        )        Time:       9 a.m.
19        v.                            )        Dept.:      1
                                        )
20     MSL CAPITAL, LLC, doing business )        Discovery
       as CASA BUENA CASA LYNNDA, )              Cut-Off:    November 5, 2018
21     and LI RITCHEY,                  )        Pre-Trial
                                        )        Conf.:      March 4, 2019
22                                      )        Trial:      March 19, 2019
             Defendants.                )
23     ______________________________ )
24

25

26

27

28
     Case 5:17-cv-02066-JGB-SP Document 34-2 Filed 10/02/18 Page 2 of 10 Page ID #:242



 1              Pursuant to Local Rule 56-1, and the Court’s Standing Order, Plaintiffs
 2     respectfully submit the following Statement of Undisputed Facts in support of
 3     Plaintiffs’ Motion for Summary Judgment, or, in the Alternative, for Summary
 4     Adjudication of the Issues.
 5

 6              PLAINTIFFS’ SEPARATE STATEMENT OF UNDISPUTED FACTS
 7

 8              After consideration of the papers in support of and in opposition to plaintiffs’
 9     motion for summary judgment, or in the alternative summary adjudication of issues,
10     and the oral argument of counsel, the Court determines that the following facts have
11     been established as undisputed facts:
12

13
                                           Undisputed Facts
14      Pls.’         Fact                                             Supporting Evidence
15      SUF No.
16      1.      Defendant MSL Capital, LLC (“Defendant                 Defendants’ Answer to
17                    MSL”), is the owner and operator of the          Complaint at ¶8.
18                    Casa Buena Casa Lynnda Apartments.
19      2.            On or about October 5, 2016, Defendant           SJ Exh. No.1 (10-5-2016
20                    MSL acquired ownership of the Casa Buena         Grant Deed to 24271 and
21                    Casa Lynnda Apartments.                          24356 Webster Ave.,
22                                                                     Moreno Valley, California,
23                                                                     Doc #2016-0447503).
24
        3.            Plaintiff Rene Sandoval moved into the           Declaration of Rene

25
                      complex in 2000 when she was just 16 years       Sandoval ¶2 (hereinafter,

26
                      old.                                             “Sandoval Decl.”).

27

28
                                                     -1-
     Case 5:17-cv-02066-JGB-SP Document 34-2 Filed 10/02/18 Page 3 of 10 Page ID #:243



 1
                                       Undisputed Facts
 2      4.        Plaintiff Rene Sandoval gave birth to her        Sandoval Decl. ¶3.
 3                daughter, A.G., in 2006.
 4      5.        A.G. resided with Rene Sandoval throughout       Sandoval Decl. ¶3.
 5                the remainder of Ms. Sandoval’s tenancy at
 6                Casa Buena Casa Lynnda.
 7      6.        In March 2012, Plaintiff Catherine Michelle      Declaration of Catherine
 8                Perez moved into the apartment complex.          Michelle Perez ¶2
 9                                                                 (hereinafter, “Perez
10                                                                 Decl.”).
11
        7.        Plaintiff Catherine Michelle Perez’s two         Perez Decl. ¶3.

12
                  children were born in 2013 and 2014.
        8.        Both of Ms. Perez’s children lived with her      Perez Decl. ¶3.
13
                  at the Casa Buena Casa Lynnda Apartments.
14
        9.        In November 2012, Plaintiffs William             Declaration of William
15
                  Roman and Desiree Acosta moved into the          Roman ¶2 (hereinafter,
16
                  apartment complex.                               “Roman Decl.”).
17
        10.       Plaintiffs William Roman and Desiree             Roman Decl. ¶2.
18
                  Acosta’s three children, D.R., N.R., and J.R.,
19
                  moved into the apartment with them in
20
                  November 2012.
21
        11.       Defendant MSL Capital, LLC, is a single-         Deposition of Li Ritchey
22
                  asset entity.                                    at Ritchey page 154, lines
23
                                                                   8-17 (hereinafter
24
                                                                   deposition transcripts shall
25
                                                                   be cited thus, “Ritchey
26
                                                                   154:8-17").
27

28
                                                 -2-
     Case 5:17-cv-02066-JGB-SP Document 34-2 Filed 10/02/18 Page 4 of 10 Page ID #:244



 1
                                       Undisputed Facts
 2      12.       Defendant MSL Capital, LLC, owns Casa          Ritchey 154:8-17.
 3                Buena Casa Lynnda Apartments.
 4      13.       MSL Capital, LLC, has no employees.            Ritchey 155:18-156:3.
 5      14.       Defendant Li Ritchey manages the LLC.          Ritchey 156:17-20.
 6
        15.       Defendant Li Ritchey was the property          Defendants’ Answer to

 7
                  manager of the Casa Buena Casa Lyndda          Complaint at ¶10.

 8
                  Apartments from October 13, 2016, through

 9
                  January 3, 2018.
        16.       On or about October 13, 2016, Defendant Li     SJ Exhibit No. 2; Ritchey
10
                  Ritchey notified the tenants that Defendants   182:20-183:6.
11
                  had become the new property manager of the
12
                  complex.
13
        17.       On October 24, 2016, Defendants terminated     SJ Exhibit No. 4; Sandoval
14
                  Plaintiff Renee Sandoval’s employment as       Decl. ¶11.
15
                  the onsite manager.
16
        18.       On October 24, 2016, Defendant Li Ritchey      Ritchey 189:16-190:12; SJ
17
                  posted a written notice on all the tenants’    Exhibit No. 2.
18
                  doors informing them that she alone was “the
19
                  only person authorized to manage the
20
                  properties at Casa Buena and Casa Lynnda.”
21
        19.       Li Ritchey has used the name “Lillian          Ritchey 12:13-18.
22
                  Richey.”
23      20.       After MSL Capital, LLC, acquired the Casa      Sandoval Decl. ¶4.
24                Buena Casa Lynnda Apartments, all of the
25                tenants were required to sign a new lease.
26      21.       The new leases contained the Tenant Rules      SJ Exhibit Nos. 3, 6, and
27                and Regulations.                               8.
28
                                                 -3-
     Case 5:17-cv-02066-JGB-SP Document 34-2 Filed 10/02/18 Page 5 of 10 Page ID #:245



 1
                                      Undisputed Facts
 2      22.       The Tenant Rules and Regulations               SJ Exhibit Nos. 3, 6, and
 3                contained, among other things, the following   8.
 4                rule: “Supervision: All children under age
 5                14 must be supervised by adults 18 years
 6                or older while on the premises. Residents
 7                who fail to supervise their children are
 8                subject to eviction. Premises include, but
 9                are not limited to common areas, grounds,
10                etc.”
11      23.       Renee Sandoval, is the former onsite           Sandoval Decl. ¶5.
12                manager of the complex.
13      24.       Renee Sandoval had extensive dealings with     Sandoval Decl. ¶5.
14                Ms. Ritchey during the ownership transition
15                period.
16
        25.       In or around October 2016, Ms. Ritchey was     Sandoval Decl. ¶6.

17
                  having a conversation with Renee Sandoval.
        26.       During the conversation, Ms. Ritchey saw       Sandoval Decl. ¶6.
18
                  Plaintiff Desiree Acosta walking to her car
19
                  with her five children.
20
        27.       “Oh, my God, are all those her children? Is    Sandoval Decl. ¶6.
21
                  she married?” Ms. Ritchey asked Ms.
22
                  Sandoval.
23
        28.       Thereafter Ms. Ritchey stated, “She has too    Sandoval Decl. ¶6.
24
                  many kids. She can’t live here. I want to
25
                  evict her.”
26

27

28
                                                -4-
     Case 5:17-cv-02066-JGB-SP Document 34-2 Filed 10/02/18 Page 6 of 10 Page ID #:246



 1
                                        Undisputed Facts
 2      29.        Ms. Sandoval told her that that was illegal to Sandoval Decl. ¶6.
 3                evict a tenant because of how many children
 4                she had.
 5      30.       Ms. Ritchey responded, “No, we have a            Sandoval Decl. ¶6.
 6                family lawyer that will take care of it. It is
 7                not a problem.”
 8      31.       Casa Buena Casa Lynnda was the first             Ritchey 136:17-20.
 9                apartment complex that Ms. Ritchey had
10                ever managed.
11
        32.       Ms. Ritchey authored the lease for the Casa      Ritchey 137:11-21.

12
                  Buena Casa Lynnda Apartments.
        33.       Ms. Ritchey included a provision in the lease Ritchey 137:11-21; SJ
13
                  that precluded children from playing outside     Exhibit Nos. 3, 6, and 8.
14
                  unsupervised.
15
        34.       The rule Ms. Ritchey issued stated:              Ritchey 137:11-21; SJ
16
                  “Supervision: All children under age 14 must Exhibit Nos. 3, 6, and 8.
17
                  be supervised by adults 18 years or older
18
                  while on the premises. Residents who fail to
19
                  supervise their children are subject to
20
                  eviction. Premises include, but are not
21
                  limited to common areas, grounds, etc.”
22
        35.       In or around October 2016, Ms. Ritchey told      Sandoval ¶7.
23
                  Ms. Sandoval’s then nine-year-old daughter,
24
                  A.G., whom she found playing in the
25
                  common areas, “You need to have your mom
26
                  outside to play.”
27
        36.       “There she is, right there,” replied A.G.        Sandoval ¶7.
28
                                                   -5-
     Case 5:17-cv-02066-JGB-SP Document 34-2 Filed 10/02/18 Page 7 of 10 Page ID #:247



 1
                                       Undisputed Facts
 2      37.       Ms. Ritchey turned around and saw Ms.            Sandoval ¶7.
 3                Sandoval standing there keeping a watch on
 4                her daughter.
 5      38.       “Oh,” said Ms. Ritchey, “that’s your mom?”       Sandoval ¶7.
 6      39.       After several encounters with Ms. Ritchey,       Sandoval ¶7.
 7                A.G. grew so petrified of Ms. Ritchey that
 8                she no longer desired to go outside to play
 9                whenever Ms. Ritchey was around.
10
        40.       On or about January 18, 2017, William            Roman ¶5.

11
                  Roman was supervising his children while

12
                  they were playing in the common areas of

13
                  the apartment complex.
        41.       Ms. Ritchey saw Mr. Roman’s children             Roman ¶5.
14
                  playing and told them to be quiet or go
15
                  inside.
16
        42.       Ms. Ritchey then told Mr. Roman that his         Roman ¶5.
17
                  children were not allowed to play outside
18
                  and if he wanted his children to play outside,
19
                  then he needed to take them to the park, and
20
                  if he didn’t, then his family would be
21
                  evicted.
22
        43.       Mr. Roman objected to Ms. Ritchey’s              Roman ¶5.
23
                  statement.
24
        44.        Two days later, on or about January 20,         Roman ¶5; SJ Exhibit No.
25
                  2018, Ms. Ritchey served Mr. Roman’s             9.
26
                  family a 60-Day Notice to Terminate
27
                  Tenancy.
28
                                                 -6-
     Case 5:17-cv-02066-JGB-SP Document 34-2 Filed 10/02/18 Page 8 of 10 Page ID #:248



 1
                                      Undisputed Facts
 2      45.       Ms. Ritchey was a CPA for 18 years.            Ritchey 55:25-56:3.
 3      46.       Ms. Ritchey has served as the controller for a Ritchey 63:18-25; 64:18-
 4                few businesses.                               65:9.
 5      47.       Ms. Ritchey purportedly serves 60-Day         Ritchey 6:19-9:2; 9:13-
 6                Notices to Terminate Tenancies for one        10:16; 88:14-89:8.
 7                reason alone: “economic reasons.”
 8
        48.       Ms. Ritchey served the 60-Day Notice to       Ritchey 7:16-8:13.

 9
                  Terminate Tenancy on Catherine Michelle

10
                  Perez.
        49.       Ms. Ritchey served the 60-Day Notice to       Ritchey 7:16-8:13.
11
                  Terminate Tenancy on Catherine Michelle
12
                  Perez because it was the most profitable
13
                  thing she could do.
14
        50.       Ms. Ritchey served the 60-Day Notice to       Ritchey 22:17-23:10.
15
                  Terminate Tenancy on William Roman and
16
                  Desiree Acosta.
17
        51.       Ms. Ritchey served the 60-Day Notice to       Ritchey 22:17-23:10.
18
                  Terminate Tenancy on William Roman and
19
                  Desiree Acosta because it was the most
20
                  profitable thing she could do.
21
        52.       Ms. Ritchey claims that Plaintiff Renee       Ritchey 12:20-13:11.
22
                  Sandoval asked to have her 60-Day Notice to
23
                  Terminate her tenancy served on her during
24
                  the holidays.
25

26

27

28
                                                -7-
     Case 5:17-cv-02066-JGB-SP Document 34-2 Filed 10/02/18 Page 9 of 10 Page ID #:249



 1
                                       Undisputed Facts
 2      53.       Only families with children have been forced Defendant MSL Capital’s
 3                out by Defendants for other than non-             Response to Plaintiffs’
 4                payment of rent.                                  Interrogatory No. 6,
 5                                                                  lodged herewith.
 6      54.       After forcing out all three families (and their   Ritchey 7:16-8:13; 22:17-
 7                young children), Ms. Ritchey raised the rents     23:10.
 8                on the apartments.
 9      55.       Ms. Ritchey did not offer the apartments to       Ritchey 9:6-12; 22:25-
10                the Plaintiffs at the higher rent.                23:4.
11
        56.       After Mr. Roman and Ms. Acosta sent a             SJ Exhibit No. 10; Ritchey

12
                  letter to Ms. Ritchey regarding her illegal       211:20-25; 220:7-221:10.

13
                  activity, Ms. Ritchey changed a rule, but

14
                  refused to retract the eviction notice.
        57.       Ms. Ritchey served the 60-Day Notice to           Sandoval ¶11; SJ Exhibit
15
                  Terminate the tenancy of Diego Sandoval           No. 7.
16
                  and Renee Sandoval immediately after she
17
                  had had Ms. Sandoval complete the new
18
                  Lease Agreement.
19
        58.       Earlier in the day on October 24, 2016, Ms.       Sandoval ¶12; Ritchey
20
                  Ritchey had informed Ms. Sandoval that her        187:7-16.
21
                  services as the onsite manager would no
22
                  longer be needed.
23
        59.       On or about October 20, 2016, Ms. Ritchey         Sandoval ¶8.
24
                  told Ms. Sandoval that she was to call the
25
                  police on any tenant whose baby was crying
26
                  at the apartment complex.
27

28
                                                  -8-
 Case 5:17-cv-02066-JGB-SP Document 34-2 Filed 10/02/18 Page 10 of 10 Page ID #:250



 1
                                     Undisputed Facts
 2   60.        On October 24, 2016, Ms. Ritchey served a        SJ Exhibit No. 11.
 3              notice on all the tenants that informed them,
 4              among other things, that bicycles could not
 5              be stored in front of their apartments.
 6   61.        Ms. Ritchey did not post a Fair Housing          Ritchey 15:4-16.
 7              poster at the complex.
 8   62.        Defendants have posted a banner on the front Sandoval ¶13.
 9              of the complex that advertises it as a “quiet”
10              complex.
11

12   Dated: October 2, 2018                             LAW OFFICES OF
                                                        STUART E. FAGAN
13

14
                                                        By: /s/ Stuart E. Fagan
15                                                             Stuart E. Fagan
                                                        Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -9-
